EXHIBIT 10.64

October 30, 2007

EDGAR ONLINE, INC

50 Washington St.

Norwalk, CT 06854

Ladies and Gentlemen:

It is mutually agreed that the financing agreement entered into between us dated
April 5, 2007 as amended or supplemented (the “Financing Agreement”) is amended
effective September 30, 2007 as follows:

Section 6.9 of the Financing Agreement is amended by decreasing the Tangible Net
Worth amount to a deficit $1,200,000 and increasing the Working Capital deficit
amount to $3,000,000. The amended section shall now read as follows:

“6.9 Borrower shall until payment in full of all Obligations to Lender and
termination of this Agreement (a) cause to be maintained at the end of each
fiscal quarter (i.e., December, March, September, September), Tangible Net Worth
in an amount not less than a deficit $1,200,000 and (b) cause to be maintained
at the end of each such fiscal quarter, a Working Capital deficit of not more
than $3,000,000.”

In consideration of our agreement to amend the Financing Agreement as set forth
above, you hereby agree to pay us a fee of $10,000 which is fully earned and
chargeable to your account as of the date hereof.

Except as hereinabove specifically set forth the Financing Agreement, shall
continue unmodified.

 

Very truly yours, ROSENTHAL & ROSENTHAL, NC. By:  

/s/ Ian Brown

  Ian Brown   Vice President

 

AGREED: EDGAR ON LINE, INC. BY:  

/s/ Greg Adams

Name   Greg Adams Title:   COO & CFO